Citation Nr: 0018585	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  94-02 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
chronic left knee disorder.

2.  Entitlement to an increased rating for chronic recurrent 
synovitis of the right knee with chondromalacia of the medial 
femoral condyle with postoperative Baker's cyst, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for chronic low back 
muscular strain superimposed on degenerative and 
developmental instability, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney



WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1977 to August 
1980 and from September 1981 to September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1992, December 1997, and July 
1998 decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.  

The veteran perfected an appeal from a September 1996 RO 
decision denying service connection for a low back 
disability.  A December 1997 RO decision granted service 
connection for a low back disability effective April 16, 
1996.  In an October 1998 notice of disagreement the 
veteran's representative disagreed, inter alia, with the 
effective date assigned for the low back disability.  A July 
1999 RO decision granted an earlier effective date of March 
27, 1995, for the low back disability.  In the September 1999 
substantive appeal, signed by the veteran's representative, 
it was indicated that the veteran was not pursuing an earlier 
effective date for the grant of service connection for a low 
back disability.  As an appeal has not been completed with 
regard to the issue of entitlement to an earlier effective 
date for service connection for a low back disability, it is 
not for appellate consideration by the Board.  38 C.F.R. 
§§ 20.200, 20.202 (1999).  

In May 1996, the Board issued a decision finding, inter alia, 
that new and material evidence had not been received to 
reopen a claim of entitlement to service connection for a 
chronic left knee disorder.  The veteran appealed this aspect 
of the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  By memorandum decision dated in 
October 1998, the Court vacated the Board's decision 
regarding whether new and material evidence had been received 
to reopen a claim of entitlement to service connection for a 
chronic left knee disorder and remanded for readjudication.  
A final judgment was entered in November 1998.  A copy of the 
memorandum decision and final judgment have been included in 
the veteran's claims file.  

The appeal was remanded to the RO in April 1999.  


FINDINGS OF FACT

1.  An unappealed April 1989 RO decision held that new and 
material evidence had not been received to reopen a claim of 
entitlement to service connection for a chronic left knee 
disorder.

2.  Evidence received since the April 1989 RO decision is new 
and bears directly and substantially on the issue of service 
connection for a chronic left knee disorder, and is so 
significant that it must be considered in order to fairly 
decide the claim.  

3.  The claim of entitlement to service connection for a 
chronic left knee disorder is plausible.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim 
of entitlement to service connection for a chronic left knee 
disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (1999).  

2.  The claim of entitlement to service connection for a 
chronic left knee disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An April 1989 RO decision held that new and material evidence 
had not been received to reopen a claim of entitlement to 
service connection for a chronic left knee disorder.  The 
veteran filed a notice of disagreement with that decision and 
a statement of the case was issued, but he did not file a 
substantive appeal and it became final.  He is now seeking to 
reopen his claim for service connection for a left knee 
disorder.  With respect to this claim, the Board finds, as 
discussed below, that he has submitted new and material 
evidence.  

The evidence of record prior to the April 1989 RO decision 
included statements by the veteran, but did not include the 
veteran's January 1994 hearing testimony regarding various 
trauma his left knee was exposed to during service.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a veteran served 
continuously for 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and 
arthritis becomes manifested to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The 
law also provides that service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  

Under the test established by Elkins v. West, 12 Vet. App. 
209 (1999) (en banc) it must first be determined whether the 
veteran has presented new and material evidence.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc).  In 
Hodge v. West, 155 F3d 1356, 1363 (Fed. Cir. 1998), it was 
noted that while "not every piece of new evidence is 
'material'; we are concerned, however, that some evidence may 
well contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  With consideration of 
the testimony offered by the veteran in January 1994 
concerning the details of the activities that he was involved 
in in service that involved his left knee, in conjunction 
with the record as a whole, the Board concludes that this 
evidence is new and that it contributes to a more complete 
picture of the circumstances surrounding the alleged origin 
of the veteran's chronic left knee disorder.  Further, it is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  
Therefore, new and material evidence has been submitted and 
the claim is reopened.  38 U.S.C.A. § 5108.

Having determined that new and material evidence has been 
submitted, the Board must then determine whether the claim is 
well grounded before adjudicating the case on the merits or 
undertaking to assist the veteran in the development of his 
claim.  Winters.

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Moreover, 
where a determinative issue involves a diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  In order for a claim to be considered well 
grounded, there must be evidence both of a current disability 
and of an etiological relationship between that disability 
and service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

The competent medical evidence reflects that the veteran's 
left knee disability has been variously diagnosed.  A January 
25, 1989 letter from a private physician reflects that the 
veteran had demonstrated inflammatory arthritis involving 
both knees.  It indicates that based solely on the veteran's 
history of swelling and discomfort in joints that began while 
in the service and not associated with significant trauma as 
well as the physical findings of persistent involvement of 
those joints at this time, it would seem medically probable 
that the inflammatory joint involvement began while he was in 
the service, but went undiagnosed.  Therefore, there is 
medical evidence of a diagnosis and medical evidence of a 
nexus between that diagnosis and the veteran's active 
service.  With consideration that the bar for establishing a 
well-grounded claim is minimal, the Board concludes that the 
January 25, 1989 letter from the private physician, taken 
together with the veteran's reported symptoms that are 
presumed credible for purposes of this determination, meets 
the criteria for providing medical evidence of a nexus 
between a currently manifested disability and active service.  
Therefore, the veteran's claim for service connection for a 
chronic left knee disorder is well grounded.  


ORDER

New and material evidence has been submitted and the claim of 
entitlement to service connection for a chronic left knee 
disorder is reopened and is well grounded.  To this extent 
only, the appeal is granted.  



REMAND

The report of a May 1998 VA orthopedic examination reflects 
recorded ranges of motion for the veteran's low back and 
right knee, but does not indicate whether any additional loss 
of range of motion would occur as a result of flareups, 
weakened movement, excess fatigability, or incoordination.  
An October 7, 1999, statement from a private physician 
reflects that the veteran was receiving treatment for a low 
back condition.  The record does not indicate that an attempt 
has been made to obtain records from this private physician 
regarding treatment the veteran is reportedly receiving.  
Since the Board has found the veteran's claim of entitlement 
to service connection for a chronic left knee disability to 
be well grounded, the VA has a duty to assist the veteran in 
the development of this claim.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran, 
through his representative, and request 
that he provide the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for left and right knee 
disorders and low back disability in 
recent years.  With any necessary 
authorization, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran, 
including treatment records from the Dr. 
Barnes shown on the October 7, 1999, 
statement, that are not currently of 
record.

2.  Then, the RO should arrange for a VA 
orthopedic examination by a board-
certified specialist, if available, to 
determine the nature and extent of the 
veteran's service-connected right knee 
and low back disabilities and the 
etiology of any currently manifested left 
knee disability.  All indicated studies 
should be performed and all findings 
reported in detail.  The claims file must 
be made available to the examiner for 
review.  The examiner should identify all 
symptoms that are related to the 
veteran's service-connected chronic 
recurrent synovitis of the right knee 
with chondromalacia of the medial femoral 
condyle with postoperative Baker's cyst 
and chronic low back muscular strain 
superimposed on degenerative and 
developmental instability, including all 
neurological and orthopedic 
manifestations, setting forth in degrees 
of excursion, any limitation of motion of 
the low back and right knee.  The 
examiner is also requested to:  (1) 
Express an opinion as to whether pain 
that is related to the veteran's service-
connected low back and right knee 
disabilities significantly limits the 
functional ability of the low back or 
right knee during flareups or when the 
low back or right knee are used 
repeatedly over a period of time, and 
express these determinations, if 
feasible, in terms of additional loss of 
range of motion due to pain on use or 
during flareups; (2) determine whether as 
a result of the service-connected low 
back or right knee disabilities, the low 
back or right knee exhibits weakened 
movement, excess fatigability, or 
incoordination, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to any weakened movement, excess 
fatigability, or incoordination.  The 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that any currently 
manifested left knee disability is 
related to the veteran's active service.  
The examiner is also requested to provide 
an opinion as to whether it is as likely 
as not that any currently manifested left 
knee disability was caused or chronically 
worsened by any service-connected 
disability.  A complete rationale should 
be given for all opinions and conclusions 
expressed.  

3.  Then, the RO should undertake any 
further indicated development and 
readjudicate the issues currently 
remaining on appeal, to include de novo 
adjudication of the issue of entitlement 
to service connection for a chronic left 
knee disability, taking into account 
38 C.F.R. §§ 4.40, 4.45 (1999); 
VAOPGCPREC 36-97; and DeLuca v. Brown, 8 
Vet. App. 202 (1995); where applicable.

4.  If any benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a supplemental statement of the 
case containing all applicable laws and 
regulations not previously provided 
should be issued, and the veteran and his 
representative provided the appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeal

 


